                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION
                                                                                     FILED
                                                                              Scott L. Poff, Clerk
                                                                           United States District Court

                                                                      By casbell at 10:28 am, Nov 06, 2019
 UNITED STATES OF AMERICA,

        V.                                             CR 417-060-5
                                                       CV 419-064
 CEDRIC MANIOR,

               Defendant.



                                         ORDER


       After an independent review of the record, the Court concurs with the Magistrate Judge's

Report and Recommendation, to which no objections have been filed. Accordingly, the Report

and Recommendation of the Magistrate Judge is adopted as the opinion ofthe Court.

       SO ORDERED,this_b_day of




                                         ^GODBEY WOOD
                                              STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
